DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. This office action is in responsive to the preliminary amendments received on June 6, 2014.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This communication is in response to the applicant’s amendment received on 12/17/2020 (“Amendment”).

Claim Status
Claims 1-3, 6-10, 12-17, 19, and 20 have been amended.
Claims 5, 11, and 18 have been canceled.
Claims 1-4, 6-10, 12-17, 19, and 20 are pending.

Continuation
This application is a continuation of United States Patent Application Serial No. 14/257,827, filed on April 21, 2014, now U.S. Patent No. 10,223,676, issued on March 5, 2019 ("Parent Applications"); which is a continuation of United States Patent Application Serial No. 11/238,359, filed on September 29, 2005, now U.S. Patent No. 8,706,618, issued on April 22, 2014 ("Parent Applications"). See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a 

Claim Objection
Claim 15 appears to include typographical error. For example, the claim recites, in part, “performing a risk evaluation assess potential risks associated with the particular network-based transaction, wherein the risk evaluation is based on”. The recited “performing a risk evaluation assess potential risks” is grammatically incorrect. From comparing this similar limitation in other independent claims, it appears “performing a risk evaluation assess potential risks” should be changed to “performing a risk evaluation to assess potential risks”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-10, 12-17, 19, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  
Per claim 1, the claim recites, in part, “an IP address of the first computer system used to access a seller website, hosted by the second computer system, to perform the transaction”. The examiner submits that the description of an IP address of the first computer system (e.g. buyer using the first computer system) is in context of performing a risk evaluation that the risk evaluation is based on the IP address of the first computer system (e.g. buyer computer system) used to access a seller website, hosted by the second computer system, to perform the transaction. While the instant original written description (hereinafter “Specification”) discloses IP address of the buyer (see paragraph [0047] “The buyer-specific table 220 may include the buyer identification number, the buyer site identification, such as the IP address of the associated machine, the buyer country, and other buyer-related information), there is no support that the IP address of the machine/first computer system of the buyer is “used to access a seller website, hosted by the second computer system, to perform the transaction”.
Furthermore, there is no support in the Specification that the IP address of the buyer as suggested in the claim is used to perform the risk evaluation. The claimed invention is “method includes generating a risk model based on seller-specific criteria, and releasing funds from a holding account to the seller based on the risk model” (see Specification: paragraph [0003] and [0006]).
Moreover, the claim recites “performing a risk evaluation … wherein the risk evaluation is based on seller-specific transaction information corresponding to prior network- based transactions involving the seller; and an IP address of the first computer system used to access a seller website, hosted by the second computer system, to perform the transaction” and the risk evaluation is used to generate a risk response. The Specification does not describe algorithm as to how these two inputs, e.g. seller-specific transaction information and an IP address of the buyer is used to perform the risk evaluation and 
The other independent claims 8 and 15 include same deficiencies as identified in claim 1 above, hence are rejected.
As per claims 6 and 12, there is no support in the Specification for “evaluation is further based on an IP address of the second computer system used to host the seller website”. While the Specification describes the IP address of seller, it does not describe that the IP address of the second computer system is used to host the seller website.
The dependent claims are rejected as they depend on claim(s) above and fail to cure the deficiencies of the parent claim(s) above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-10, 12-17, 19, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347 (2014). 
The 2019 Revised Patent Subject Matter Eligibility Guideline (“2019 PEG”) also provides step(s) in determining eligibility under 35 U.S.C. § 101. Specifically, it must be determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any additional elements in the claim must integrate the judicial exception into a practical application. If not, the inquiry continues to see whether any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include mathematical concepts, mental processes, and certain methods of organizing human activities.
Under Step 1A, claims 1-4, 6, and 7 (group I) are directed to a method (i.e. process), claim 8-10 and 12-14 (group II) are directed to a processor based system, while claims 15-17, 19, and 20 (group III) are directed to a method (i.e. process). Thus, the claimed inventions are directed towards one of the four statutory categories under 35 USC § 101. Nevertheless, the claims also fall within the judicial exception of an abstract idea without significantly more.


Step 2A, 1st prong
Claim 1 recites: 
1. (Currently Amended) A method, comprising:  
processing, by a network-based commerce system, a payment for a particular network-based transaction between a buyer using a first computer system and a seller using a second computer system, wherein the processing includes: 
performing a risk evaluation to assess potential risks associated with the particular network-based transaction, wherein the risk evaluation is based on: 
seller-specific transaction information corresponding to prior network- based transactions involving the seller; and 
an IP address of the first computer system used to access a seller website, hosted by the second computer system, to perform the transaction;  
based on the risk evaluation, generating a risk response that specifies: 
a processing requirement related to the particular network-based transaction, and 
a timing restriction for release of a portion of funds from a holding account to a seller account associated with the seller; and 
dynamically updating the timing restriction based on transactional behaviors of the seller in one or more network-based transactions that are initiated prior to releasing an entirety of the funds for the particular network-based transaction; and 
restricting payment, by the network-based commerce system, of at least the portion of the funds for the particular network-based transaction according to the updated timing restriction.  
(Emphasis added on the additional element(s))


The other independent claims, i.e. claims 8 and 15, also recite abstract idea as claim 8 and claim 15 are significantly similar to each other, with claim 8 representing a computer system for performing the operations of claim 15. 

Under the Step 2A (prong 2), this judicial exception is not integrated into a practical application. Specifically, the additional elements in the claim(s), network-based commerce system, a computer system comprising one or more hardware processors, and one or more non-transitory machine/computer readable media/medium storing instructions, are recited at a high-level generality such that it amounts to no more than mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform the abstract idea identified above. The examiner submits that the computer system and its components in the Specification (see Figure 6 and its corresponding sections in the Specification) is generic computer. These limitation, e.g. abstract idea as described above, do not represent: Improvements to the functioning of device(s) or the components of the device(s), or to any other technology or technical field  - see MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition - see Vanda Memo; Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); or Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo. Accordingly, the claim as a whole, looking at the additional elements 
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). the additional elements in the claim(s), network-based commerce system, a computer system comprising one or more hardware processors, and one or more non-transitory machine/computer readable media/medium storing instructions, are recited at a high-level generality such that it amounts to no more than mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform the abstract idea identified above. Therefore, since there are no limitations in the claim(s) that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Dependent claims 2-4, 6, 7, 9-10, 12-14, 16-17, and 19-20 further describe data gathering/analysis, data description, and further determination in timing restriction (e.g. releasing of portion of the funds in the holding account). Hence, they too are directed to abstract idea. 
	For the reasons outlined above, the claims 1-4, 6-10, 12-17, 19, and 20 are directed to abstract idea without significantly more.

Response to Argument(s)/Amendment(s)
Double Patenting Rejections
The rejections are held in abeyance until the claims are otherwise indicated as being in condition for allowance per applicant’s request.
112 Rejections
The claims remain rejected under 112(a) for the reasons outlined above.
101
The applicant asserts that “per the 2019 Revised Guidance, the claims are not directed to an abstract idea and, as such, patent-eligible” (see page 10 of the Amendment). The examiner finds that the applicant does not provide argument as to why the claims are not directed to an abstract idea, rather the applicant merely makes a conclusive statement. For the reasons outlined above, the claims recite abstract idea, specifically organizing human activities, e.g. e.g. fundamental economic principles or practices/commercial activity of reducing risk of transaction in restricting payment of at least a portion of the funds from a holding account (e.g. escrow) according to a timing restriction that is based on risk evaluation and evaluation of seller transactional behaviors. The examiner further submits that the evaluation process in the claim also can be done by a human mind with a pen and pencil, e.g. mental process. 
The applicant points to instant publication [0003]-[0005] and asserts that the claims recite a technical solution to technical problems (see pages 10-13 of the Amendment). The examiner respectfully disagrees. The problems that the background of the invention describe, e.g. reducing risk for the buyers and expediting release of funds in escrow account to the seller, are not technical problems. Rather, these problems describe business process problems. Here, the judicial exception is not integrated into a practical application. Specifically, the additional elements in the claim(s), network-based commerce system, a computer system comprising one or more hardware processors, and one or more non-transitory machine/computer readable media/medium storing instructions, are recited at a high-level generality such that it amounts to no more than mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform the abstract idea identified above. The examiner submits that the computer system and its components in the Specification (see Figure 6 and its corresponding sections in the Specification) is generic computer. These limitation, e.g. abstract idea as described above, do not represent: Improvements to the functioning of device(s) or the 
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. “How People Select Their Payment Methods in Online Auctions? An Exploration of eBay Transactions” discloses online escrow service for transferring products and payment between online .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S KIM whose telephone number is (571)270-5287.  The examiner can normally be reached on Monday -Friday: 7:00 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S KIM/Primary Examiner, Art Unit 3685